                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                    NO. 7: 10-CR-74-D-1



  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.

  ANDREW KYLE HAIR


       On motion of the Defendant, Andrew Kyle Hair, and for good cause shown, it is hereby

ORDERED that DE 58 be sealed until further notice by this Court.

       IT IS SO ORDERED.
                         ~~ct.
       This _Cf_ day ofMgy, 2021.



                                   JA&ES C. DEVER III
                                   United States District Court Judge




           Case 7:10-cr-00074-D Document 65 Filed 06/09/21 Page 1 of 1
